This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 SHAWN AND LINDY EDWARDS,

 3                  Protestants-Appellants,

 4 v.                                                                                   NO. 34,395
 5
 6 NEW MEXICO TAXATION AND
 7 REVENUE DEPARTMENT,

 8                  Respondent-Appellee,

 9 IN THE MATTER OF THE PROTEST
10 OF SHAWN AND LINDY EDWARDS.

11 APPEAL FROM THE TAXATION & REVENUE DEPARTMENT
12 Monica Ontiveros, Hearing Officer

13 John Lieuwan & Associates PA
14 John Lieuwan
15 Albuquerque, NM

16 for Appellants

17 Taxation & Revenue Department
18 Peter Breen, Special Assistant Attorney General
19 Santa Fe, NM

20 for Appellee

21                                 MEMORANDUM OPINION

22 VIGIL, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal

3 has been filed and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.



6                                              _____________________________
7                                              MICHAEL E. VIGIL, Chief Judge

8 WE CONCUR:



 9 ___________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 ___________________________________
12 LINDA M. VANZI, Judge




                                           2